Tucker, Richard T., J.
The defendant, Lawrence Abramoff, Trustee of JM 335 Chandler Realty Trust’s Motion for Summaiy Judgment is DENIED.
1. An owner/lessor of commercial premises may be liable for injuries sustained on the leased premises if (a) he contracted to make repairs and they were made negligently, or (b) the defect causing the injury was in a “common area” over which the lessor retained some control. Humphrey v. Byron, 447 Mass. 322, 328-29 (2006).
2. The parking lot was a common area under the lease. Lease, para. 29; see, Humphrey at 329.
3. Although the President of the tenant, Tatnuck Booksellers, contracted for snow removal services at the premises, the tenant was required to remit to the lessor its proportionate share of the costs related to operating and maintaining the common facilities and the lessor retained the responsibility for these activities.
*5774. Having responsibility for the maintenance of the common areas, including snow removal of the parking areas, it cannot be said as a matter of law that the lessor, Lawrence Abramoff, Trustee of the JM 335 Chandler Realty Trust cannot be liable for the damages pursued in this case. Accordingly, the defendant’s motion for summary judgment is DENIED.